Case 1:19-mj-OO700-ADC Document 3 Filed 03/13/19 Page 1 of 7

.,______.._ FILED________ ENTERED

. _ LOGGED ': E! D
USA20[8R00724 L<)velapdfwilkinson
n

 

MAR l a 2319
IN THE UNITED sTATEs DIsTRIcT coURT
FoR THE DISTRICT oF MARYLAND cLERK,§F§¢§~,§;#HC;§$GOURT
DlSTHiCT OF MAHYLAND
DEPUTY

IN THE MATTER oF THE * MISC No. 1 3 - ll fZ Q 0 ADC
APPLICATIoN oF THE UNITED *
sTATEs FoR AN oRDER .*
DIRECTING THE PRoDUCTIoN oF * (Related w crim ease No. ELH-is-
DNA sAMPLE FRoM DEFENDANT * 0623)
cHRIsToPHER LovELACE FoR ='=
CoMPARIsoN ='=

§§

ir

'k

9€‘!€"€\'€1'€'}:'§:

AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT AUTHORIZING
A DNA SAMPLE COLLECTION FROM CHRISTOPHER LOVELACE

Brendan Plasha, a Special Agent (“SA”) With the Bureau of Alcohol, Tobacco, Firearms
and Explosives (“ATF”) being duly sworn, states:

l. This affidavit is being submitted in support of an application for a search Warrant
to obtain samples of Deoxyribonucleic Acid (“DNA”) for comparison purposes in the form of
buceal (oral) swab from Christopher Lamont Lovelace, a black male born in 1979, and assigned
an FBI number ending in 2DB1. Lovelace is approximately 5’ 6” tall with brown eyes and black
hair. (See Attachment A- Photograph of Person to be Searched). Lovelace is currently being
held at the Metropolitan Transition Center, located at 954 Foirest Road, Baltimore, Maryland,
within in the District of Maryland. Lovelace has been indicted by a federal grand jury for
violations of 18 U.S.C. § 922(g) and 21 U.S.C. § 841. Through counsel, Lovelace declined to
voluntarily provide a saliva sample

2. The applied for warrant Would authorize members of the ATF, or their authorized

representatives, including but not limited to other law enforcement agents assisting With

Case 1:19-mj-OO700-ADC Document 3 Filed 03/13/19 Page 2 of 7

investigation and case, to obtain a buccal (oral) swab from Lovelace for the purpose of DNA
testing (See Attachrnent B-Description of ltems to be Seized).

3. Because this affidavit is being submitted for the limited purpose of establishing
probable cause for a search warrant, l have not included every detail of every aspect of the
investigation Rather, l have set forth only those facts that I believe are necessary to establish
probable cause. I have not, however, excluded any information known to me that Would defeat a
determination of probable cause. The information contained in this affidavit is based upon my
personal knowledge, my review of documents and other evidence, and my conversations with other
law enforcement officers and other individuals All conversations and statements described in this
affidavit are related in substance and in part unless otherwise indicated

AGENT BACKGROUND

4. l have been a Special Agent with ATF since 2015. l am currently assigned to the
ATF Baltimore Field Division, Baltimore VI Field Office. I have attended the United States
Departrnent of Homeland Security’s Crirninal lnvestigator Training Program and ATF’s Special
Agent Basic Training, both located in Glynco, Georgia, for a combined period of twenty-six
weeks. I have received extensive training, both formal and on-the-job, in the provisions of the
Federal Firearms Laws and Federal Narcotics Laws administered under Title 18, Title 21 and Title
26 of the United States Code. As an ATF agent, I have conducted and participated in numerous
investigations concerning the illegal possession of firearms, controlled substance laws, and.the
commission of violent crimes. Based on my training and experience, I also know that DNA can
be found on items such as firearms and can be compared to a sample of DNA from a known person

PROBABLE CAUSE

7. On August 25, 2018, members of the Baltimore City Police Department received

Case 1:19-mj-OO700-ADC Document3 Filed 03/13/19 Page-S of7

information from an anonymous source that an individual named “Fat Chris” was selling illegal
narcotics in the 600 block of East 3)8"1 Street and was keeping the narcotics in a vehicle parked in
the block. Due to previous encounters with “Fat Chris”, the officers knew the individual to be
Christopher Lovelace. Officers then began to conduct surveillance from a covert location which
offered a vantage point of the target area.

8. While in the covert location, the officer observed an individual he recognized as
Lovelace conduct a suspected hand-to-hand controlled dangerous substance (“CDS”) transaction
with an unknown female. During the transaction, the female approached Lovelace and handed him
what appeared to be US currency. Lovelace then opened the front driver door of a GMC Yukon
and retrieved a small item, consistent with the size and shape of illegal CDS. Lovelace then handed
the item to the unknown female who then immediately left the area.

9. Other officers attempted to arrest the unknown female but she was unable to be located.
Officers then attempted to place Lovelace under arrest. Upon entering the 600 block of East 38th
Street, officers located Lovelace sitting in the front passenger seat of a Chevrolet pickup, parked
directly behind the GMC Yukon. Officers detained Lovelace and searched his person. During a
search of Lovelace, officers recovered 4 clear gel caps containing a powder substance that they
suspected was heroin or another CDS, $528.00 in cash, and the keys to the GMC Yukon. Another
man was found sitting in the driver’s seat of the Chevrolet pickup, that person was also searched,
but no contraband or evidence was found on his person.

10. Officers then used the keys recovered from Lovelace, to search the GMC Yukon
that Lovelace had been observed accessing during the suspected CDS transaction Upon opening
the front driver side door and looking inside, officers observed a plastic bag containing 22 gel

capsules with a powdery substance, suspected to be heroin, sitting on a towel on the driver’s seat.

Case 1:19-mj-OO700-ADC Document 3 Filed 03/13/19 Page 4 of 7

The gel caps matched those that were found on Lovelace’s person. Located directly under the
towel, officers recovered a Taurus PT 24/7 semi-automatic handgun bearing serial number
SYF04074 loaded with seven (7) live .40 caliber rounds (one of which was chambered). Both the
handgun and suspected CDS were recovered from the same location where Lovelace retrieved the
small item for the unknown female. Also located in the vehicle was $5.00 in US currency as Well
as plastic cards and medicine bottles bearing the name of Christopher Lovelace. Lovelace was
placed under arrest: The Chevrolet pickup, where Lovelace was found to be, was also searched
Officers did not find any contraband or evidence in the Chevrolet pickup. Both the GMC Yukon
and the Chevrolet pickup were later found to be registered to the person who was found sitting in
the driver’s seat of the Chevrolet pickup.

12. On September 26, 2018 the recovered gel caps, both from Lovelace’s person and
from the GMC Yukon, were tested by the Baltimore City Police Laboratory Section and found to
be Fentanyl.

13. On December 18, 2018, a members of a Federal Grand Jury indicted Christopher
Lovelace for the charge of 18 USC § 922(g)(1) - Possession of a Firearm by a Convicted Felon
and 21 USC § 841(a) - Possession with Intent to Distribute Fentanyl.

14. On February 13, 2019, I retrieved the recovered Taurus 24/7 semi-autornatic pistol
bearing serial number SYF04074 from Baltimore City Police Evidence Control Unit. Within the
package were two small packages containing DNA swabs taken from the firearm and the
magazine. After requesting the reports related to the DNA swabs, I was able to confirm that the

swabs were taken before the firearm was test fired.

REOUEST FOR A SEARCH WARRANT

8. Based on my_investigation, I believe that there is probable cause to believe that

4

Case 1:13-mj-OO700-ADC Document 3 Filed 03/13/19 Page 5 of 7
1 9 - 0 7 0 0 " ADc
comparing DNA from Lovelace to the DNA swabs recovered from the Taurus 24/'7 semi-automatic
pistol will yield evidence related to the charges against Lovelace. A`known sample of his DNA is
required in order to test and compare it to DNA recovered from the fireann.

18. Given the facts set forth above, including the Grand lury’s indictment, l have
probable cause to believe that Lovelace possessed the Taurus 24/7 semi-automatic pistol bearing
serial number SYF04074. As such, l respectfully request that this Court find that probable cause
exists to believe that evidence of the aforementioned criminal violations will be found by
comparing DNA found in Lovelace’s saliva to the DNA swabs taken from the firearm.

19. Wherefore, I respectively request that the Court issue a warrant authorizing
_ members of the ATF, or their authorized representatives, including but not limited to other law
enforcement agents assisting in the above described investigation, to obtain DNA samples from
Lovelace so that the DNA sample may be compared to evidence collected during the course of this
investigation, to include but not limited to, a Taurus 24/7 semi-automatic pistol bearing serial

number sYF04074.

/s‘/l;`)

Brendan P asha
Special gent
Bureau of Alcohol, Tobacco, Firearms and Explosives

Sworn to before me this 2a day of ,.2019

    

The Honorable . a opperthite .
United States M gistrate Judge

Case 1:19-mj-OO700-ADC Document 3 Filed 03/13/19 Page 6 of 7

_ 19-07 00 Ai)c

ATTACHMENT A

Photograph of Person to be Searched

 

Case 1:19-mj-OO700-ADC Document 3 Filed 03/13/19 Page 7 of 7
19 -,07 00_`A1)c
ATTACHMENT B
Description of Items to be Seized
Buccal (oral) swabs of the inside of Lovelace’s mouth limited to the extent where

sufficient samples of DNA are obtained.

